DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2019, 09/16/2020, 12/09/2020, and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzawa (U.S. Patent No. 10576984; hereinafter Kanzawa) in view of Suzuki (JP Publication No. 2009031968; hereinafter Suzuki).
Regarding claim 1, Kanzawa teaches a right-left turn determination method for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle)
comprising an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some other type of sensor used to gather data about the surroundings of vehicle 100) and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.),
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received 
the right-left turn determination method comprising: determining as to whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; i.e., the autonomous control module may determine to make the left turn at an upcoming intersection. If there is a stop light, stop sign, oncoming traffic, or some other indicator that indicates the vehicle should stop, the autonomous control module may cause the vehicle to stop at a first stopping point);
and determining as to whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when a right/left-turn stop determination is made for the host vehicle (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
Kanzawa does not explicitly teach determining as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane
However, in the same field of endeavor, Suzuki teaches determining as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane(Suzuki: Par. 20; i.e., in the case where the oncoming lane is congested and the oncoming vehicle is stopped, there is a case where a right turn can be made).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated determining as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the 
Kanzawa further teaches allowing the right/left-turn travel when the far-side oncoming vehicle is determined to have stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn); 
and executing the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).
Regarding claim 2, Kanzawa in view of Suzuki teaches the method according to claim 1, but Kanzawa does not explicitly teach the method further comprising: determining as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped.
However, in the same field of endeavor, Suzuki teaches a method further comprising: determining as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped (Suzuki: Par. 20; i.e., in the case where the oncoming lane is congested and the oncoming vehicle is stopped, there is a case where a right turn can be made …with this configuration, it is possible to output the travel direction change timing to the driver without losing an opportunity; in this configuration, there is an opening behind a stopped oncoming vehicle in which the host vehicle can make the turn).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further comprised: 
Kanzawa further teaches allowing the right/left-turn travel when a determination is made that the adjacent oncoming vehicle has stopped (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn).
Regarding claim 3, Kanzawa in view of Suzuki teaches the method according to claim 1. Kanzawa further teaches the method further comprising: determining as to whether or not a passing action performed by the far-side oncoming vehicle has been recognized when a determination is made that the far-side oncoming vehicle has stopped (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
and allowing the right/left-turn travel when the passing action has been recognized (Kanzawa: Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the autonomous control module may cause the vehicle to complete its left turn).
Regarding claim 4, Kanzawa in view of Suzuki teaches the method according to claim 1. Kanzawa further teaches the method further comprising: determining as to whether or not there is a traffic light present ahead of the host vehicle when a determination is made that the far-side oncoming vehicle has stopped (Kanzawa: Col. 3, lines 43-47; i.e., the autonomous control module 110 may determine a first stopping location for the vehicle 100 if a traffic control indicator, e.g., a traffic light or stop sign, or some other condition indicates that the vehicle 100 should stop);
determining as to whether or not a green-illuminated state of the traffic light has been recognized when the traffic light is determined to be present (Kanzawa: Col. 2, lines 33-36; i.e., the vehicle may stop at the first stopping point and then when a traffic light turns green for the vehicle, the vehicle may advance to a second stopping position somewhere in the intersection);
and allowing the right/left-turn travel when the green-illuminated state has been recognized (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn).
Regarding claim 6, Kanzawa teaches a right-left turn determination device for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle), 
the right-left turn determination device comprising: an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some other type of sensor used to gather data about the surroundings of vehicle 100) and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.);
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received from sensor 140; Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn),
the controller comprises: a host vehicle stop determination unit that determines whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; i.e., the autonomous control module may determine to make the left turn at an 
and an oncoming vehicle determination unit that determines whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when the host vehicle is determined by the host vehicle stop determination unit to have stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G).
Kanzawa does not explicitly teach an oncoming vehicle stop determination unit that determines whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined by the oncoming vehicle determination unit to not be present in the intended travel trajectory.
However, in the same field of endeavor, Suzuki teaches an oncoming vehicle stop determination unit that determines whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined by the oncoming vehicle determination unit to not be present in the intended travel trajectory (Suzuki: Par. 20; i.e., in the case where the oncoming lane is congested and the oncoming vehicle is stopped, there is a case where a right turn can be made).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kanzawa to have further incorporated an oncoming vehicle stop determination unit that determines whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined by the oncoming vehicle determination unit to not be present in the intended travel 
Kanzawa further teaches a right/left turn allowance unit that allows the right/left-turn travel when the far-side oncoming vehicle is determined by the oncoming vehicle stop determination unit to have stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn);
and a right/left-turn travel control unit that executes the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzawa in view of Suzuki, and further in view of Hosokawa (U.S. Patent No. 10089881; hereinafter Hosokawa).
Regarding claim 5, Kanzawa in view of Suzuki teaches the method according to claim 1. Kanzawa further teaches the method further comprising: the host vehicle being an autonomously driven vehicle (Kanzawa: Col. 2, lines 19-21; i.e., the vehicle may comprise an autonomous control module for controlling the vehicle autonomously)
and autonomously performing the right/left-turn travel based on a signal from the controller (Kanzawa: Col. 6, lines 4-6; i.e., if no oncoming traffic is approaching, the autonomous control module may cause the vehicle to complete the turn at block 350);
and when a determination is made to allow the right/left-turn travel, autonomously executing the right/left-turn travel (Kanzawa: Col. 6, lines 4-6; i.e., if no oncoming traffic is approaching, the autonomous control module may cause the vehicle to complete the turn at block 350).

However, in the same field of endeavor, Hosokawa teaches setting a travel speed during the right/left-turn travel when the far-side oncoming vehicle is present to be lower than a travel speed during the right/left-turn travel when the far-side oncoming vehicle is not present (Hosokawa: Col. 11, line 64 – Col. 12, line 6; i.e., after the host vehicle 11 reaches the central portion C of the intersection IS by slow traveling or after the driver checks whether pedestrians and bicycles are present at a right turn destination or checks whether other vehicle have stopped at the right turn destination, the driver generally accelerates the host vehicle 11 to cause the host vehicle 11 to cross the opposing path OR. Alternatively, when the driver determines that an oncoming vehicle OC is not present, the driver generally accelerates the host vehicle 11 from the stop line SL; when there is an oncoming vehicle present, the vehicle progresses slowly, but when there is no oncoming vehicle present, the vehicle progresses at a normal acceleration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa and Suzuki to have further incorporated setting a travel speed during the right/left-turn travel when the far-side oncoming vehicle is present to be lower than a travel speed during the right/left-turn travel when the far-side oncoming vehicle is not present, as taught by Hosokawa. Doing so would allow the vehicle to proceed with caution until it is safe to make the turn (Hosokawa: Col. 8, lines 56-59; i.e., when the host vehicle 11 reaches the central portion C and no oncoming vehicle OC is present in the opposing path OR, the driver causes the host vehicle 11 to turn to the right by accelerating the host vehicle 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojo (U.S. Patent No. 10160450), Okumura (U.S. Patent No. 9528838), and Miura et al. (U.S. Publication No. 2019/0286141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661